—Decree of the Surrogate’s Court, New York County (Marie M. Lambert, S.), entered April 11, 1984, which, inter alia, granted the petition to reopen the administration of the estate and to examine the conduct of the administrators, unanimously affirmed, without costs or disbursements.
We are in agreement that the Surrogate’s Court does have jurisdiction, at least as to some of the matters addressed by the petition. The May 8,1972 stipulation conferred continuing jurisdiction upon the Surrogate to implement the stipulation and resolve disputes arising therefrom or out of the agreements of April 15 or 30, 1971.
We need not now determine whether the other matters alleged in the petition would be more appropriately within the jurisdiction of the proper tribunal in the British Honduras, now known as Belize. These issues have not as yet been addressed by *276the Surrogate. At this stage, the fact that petitioner does seek more extensive or different relief than that to which he would be entitled does not require that we determine whether other matters ad limine do not fairly fall within the jurisdiction of the Surrogate’s Court. All that the Surrogate has done is to reopen the administration of the estate in accordance with the terms of the settlement agreements at a hearing, at which the court would then address those issues properly within the scope of its jurisdiction. Concur — Silverman, J. P., Bloom, Fein, Milonas and Kassal, JJ.